DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 21 Mar 2021 has been entered. Claims 1-3, 5, 8-10, 12, 14-16, and 18 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (USP 8,429,004 B2; already of record in IDS; hereinafter Hamilton) in view of Asad et al. (US 6,725,240 B1; hereinafter Asad), and in further view of Opalach et al. (US 2009/0059270 A1; hereinafter Opalach) and Walker et al. (US 7,366,675 B1; hereinafter Walker).
With respect to claims 1, 8, and 14:
	Hamilton teaches a method of auditing shelf space of an outlet of a retailer using a system (See at least Hamilton: Col. 3, lines 59-62) comprising: an [encryption] computer at a first location, a [decryption] computer at a second location, a camera (By disclosing the computer system 100, processing location which may be a central processor, and the image capture unit, respectively. See at least Hamilton: Col. 3, line 59 through Col. 4, line 25; Col. 15, lines 44-55), a global positioning system receiver (See at least Hamilton: Col. 6, lines 6-7 and 64-65; Col. 7, lines 19-28; Col. 8, lines 61-64)  and a repository (See at least Hamilton: Abstract, line 8; Col. 4, line 38), the method comprising the steps of: 
a computer program product for auditing shelf space of an outlet of a retailer using a system comprising: a camera, a global positioning system receiver, a repository, an [encryption] computer at a first location, and a [decryption] computer at a second location comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising: (See at least Hamilton: Col. 3, line 59 through Col. 4, line 25; Col. 4, line 59 through Col. 5, line 14; Col. 15, lines 3-25, 26-39 & 44-55.)
a computer system for auditing shelf space of an outlet of a retailer using a system comprising: a camera, a global positioning system receiver, a repository, an [encryption] computer at a first location, and a [decryption] computer at a second location; the computer system comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising: (See at least Hamilton: Col. 3, line 59 through Col. 4, line 25; Col. 4, line 59 through Col. 5, line 14; Col. 15, lines 3-25, 26-39 & 44-55).
the [encryption] computer authenticating a device of an auditor (See at least Hamilton: Col. 1, lines 29-31 and 52-53; Col. 8, lines 53-57), a time and date of an audit, and a location of the audit at the outlet of the retailer (See at least Hamilton: Col. 4, lines 20-25 and 63-67); 
when the device is authenticated, the [encryption] computer: (See at least Hamilton: Col. 8, lines 53-57; Col. 15, lines 43-55) 
capturing images of displays within the outlet and an audit information relating to a display and the outlet of the retailer; (By disclosing, one or more images of one or more retail store conditions are captured and associated with related information (audit information). See at least Hamilton: Abstract, lines 1-3; Col. 15, lines 48-53; Col. 16, lines 27-29 & 40-42; Col. 4, lines 20-23 and 63-67) 
embedding the audit information within the captured image and storing the captured image with embedded audit information in the repository; (See at least Hamilton: Abstract, lines 3-4; Col. 4, lines 18-22)
... with an outlet identification, a display identification, a user identification, and a timestamp; (By disclosing, to identify the one or more retail store conditions in the one or more captured images, the image recognition module 23 compares the one or more retail store conditions against a library 24 and matches each retail store condition with, for example, a product. The image recognition module 23 also obtains identification information about each retail store condition (Step S206). For example, the identification information may include Store Name, Store Location, Display Location, Display 
sending the ..., captured image and embedded audit information to the [decryption] computer for a compliance check; (See at least Hamilton: Abstract, lines 1 and 5; Col. 15, lines 43-55; Col. 4, line 63 through Col. 5, line 4).
the [decryption] computer: (See at least Hamilton: Col. 5, lines 4-7; Fig. 2A, element 2; Col. 15, lines 43-55): 
receiving the ..., captured image with the embedded audit data;... (See at least Hamilton: Abstract, line 7; Col. 5, lines 5-7; Fig. 2B, step S204)
extracting the embedded audit data; (See at least Hamilton: Col. 11, lines 19-21)
comparing the embedded audit data to a standard of an audit data set by a checker company and the captured image to a template image set by the checker company; (See at least Hamilton: Abstract, line 10; Claim 1; Col. 4, lines 24-25; Col. 5, lines 12-15)
generating an audit score representative of an amount of similarity between the standard audit data and the template image relative to the audit data and the captured image received from the outlet of the retailer;... (Hamilton: Abstract, lines 13-17; Col. 14, lines 7-17 and 41-47; Col. 16, lines 18-19; Figs. 8-11; the reports in the figures present “compliance ratio (Total Displays/Sales Plan Displays”, which teaches the audit score of the instant invention)
However, Hamilton does not teach ...encrypted, tagged, ...encrypting the captured image and the embedded audit information, wherein after the encryption process the captured image is tagged based on a hashing and a checksum system that calculates a checksum, and ...determining the audit score is within an acceptable tier of scores based upon the amount of similarity between the standard audit data, the template image relative to the audit data and the captured image necessary for the outlet of the retailer to show compliance; and calculating payment of the checker company to the retailer corresponding to the determined tier of scores and sending a notification to the retailer regarding the determined tier of scores and the payment corresponding to the determined tier, ...decrypting the encrypted, captured image with the embedded audit data. 
Asad, directed to apparatus and method for protecting against data tampering in an audit subsystem and thus is in the same field of endeavor, teaches 
...encrypted, tagged (See at least Asad: Col. 5, line 61 through Col. 6, line 4)
...encrypting the captured image and the embedded audit information, wherein after the encryption process the captured image is tagged based on a hashing and a checksum system that calculates a checksum with... (By disclosing, examples of commonly used the message authentication codes (MACs) (an outlet identification, a display identification, a user identification, and a timestamp) include cipher block chaining message authentication code (CBC-MAC) and HMAC (short for "keyed-Hashing for Message Authentication"). CBC-MAC is a widely used U.S. and international standard. In CBC-MAC, the message blocks are encrypted using DES cipher block chaining and the final block in the ciphertext is output as the checksum. HMAC uses a key or keys in conjunction with a hash function to produce a checksum that is appended to the message. The audit records in a relational database are handled and stored using encrypting and tagging based on hashing and a checksum system. See at least Asad: Col. 5, line 61 through Col. 6, line 4; Col. 6, lines 13-21; Col. 6, line 56 through Col. 7, line 3; Col. 1, lines 60-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compliance method of Hamilton to incorporate a need for a reliable and efficient way to audit retail store display compliance” (See at least Asad: Col. , lines 22-47; Col. 2, lines 1-7).
Walker, directed to methods and apparatus for increasing, monitoring and/or rewarding a party's compliance with a schedule for taking medicines and thus in the same field of endeavor, teaches 
...decrypting the encrypted, captured image with the embedded audit data; (By disclosing, in step 1204, the controller 106 decrypts the received code to determine the compliance data collected by the compliance monitoring device 102. The code may be decrypted by employing a decryption algorithm to recover the pre-encryption compliance data, or if the code was encrypted using a one-way function (e.g., a one-way hash function), rather than decrypting the code, the controller 106 may compare the received code with at least one code corresponding to an acceptable level of compliance. See at least 
...calculating payment of the checker company to the retailer corresponding to the determined tier of scores and sending a notification to the retailer regarding the determined tier of scores and the payment corresponding to the determined tier. (By disclosing, the reward may be based on the patient's level of compliance. If the controller 106 employs a gradated compliance level scale, the offered rewards may be similarly gradated (e.g., a patient having a compliance level of 86% may be rewarded with $86 out of a possible $100). Compliance levels may be divided into ranges and a patient may be rewarded based on the range in which the patient's compliance level falls. For example, a 90%-100% compliance level may be rewarded by cash. See at least Walker: Abstract; Fig. 12; Col. 32, lines 3-24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton and Asad to incorporate the methods and apparatus for increasing, monitoring and/or rewarding a party's compliance with a schedule for taking medicines teachings of Walker for the benefit of improved methods and apparatus for increasing and/or for monitoring a party's compliance. (See at least Walker: Col. 2, lines 40-46)

determining the audit score is within an acceptable tier of scores based upon the amount of similarity between the standard audit data, the template image relative to the audit data and the captured image necessary for the outlet of the retailer to show compliance; and (As stated above with respect to Hamilton and Walker, and as Opalach’s further disclosing, at block 908, portions of the first image are compared with portions of the second image. In particular, the comparison of block 908 attempts to measure the degree (acceptable tier of scores) of similarity between the corresponding portions of the first and second image. In the case where object recognition is performed on each image, the comparison may entail comparing the identities of the products corresponding to recognized product instances (if any) at similar locations in the images. Alternatively (or additionally, where object recognition has been performed), other comparison techniques, such as those described above, may be employed to assess the degree of similarity between the corresponding portions of the images. See at least Opalach: paragraph(s) [0052] & [0056])
calculating payment of the checker company to the retailer corresponding to the determined tier of scores and sending a notification to the retailer regarding the determined tier of scores and the [payment] corresponding to the determined tier. (By disclosing, the manufacturers of certain products enter into agreements (payment) with retailers to ensure that their products are displayed in a particular manner. Thus, it becomes necessary to continually audit the performance by the retailers in properly displaying the manufacturer's products. The information provided using any of the various techniques described herein (extracted planograms and/or resulting cost difference determinations; stock out detections; product display parameter determinations and/or resulting product presence and promotional compliance determinations; or determinations of potential conditions requiring response) may be used by any of a number of relevant parties. The manufacturer may use such information to decide the agreements (payment to the retailers). See at least Opalach: paragraph(s) [0037], [0004] & [0055]) and sending a notification to the retailer regarding payment and the audit score. (See at least Opalach: paragraph(s) [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton, Asad, and Walter to incorporate Opalach’s teachings of calculating payment and sending a notification to the retailer for the benefit of quantizing the result of audits and reflect the quantized results to fee, for the manufacturers paying certain fee(s) for 
With respect to claims 2, 9, and 15:
Hamilton, Asad, Walker, and Opalach teach the method of claim 1, the computer program product of claim 8, and the computer system of claim 14, as stated above.
Hamilton further teaches wherein the audit information captured is selected from the group consisting of: an audit user identification, a display identification, an outlet identification, and a timestamp. (See at least Hamilton: Col. 11, lines 11-18)
With respect to claims 5, 12, and 18:
Hamilton, Asad, Walker, and Opalach teach the method of claim 1, the computer program product of claim 8, and the computer system of claim 14, as stated above.
Hamilton further teaches wherein the audit information comprises information regarding the auditor capturing the images at the outlet of the retailer. (See at least Hamilton: Col. 8, lines 53-57)
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton in view of Asad and in further view of Walker and Opalach, as applied to claims 1, 8, and 14 .
With respect to claims 3, 10, and 16:
Hamilton, Asad, Walker, and Opalach teach the method of claim 1, the computer program product of claim 8, and the computer system of claim 14, as stated above.
However, Hamilton, Asad, Walker, and Opalach do not teach wherein the captured image with the embedded audit information is stored as a binary large object to prevent tampering with the captured image prior to the captured image being sent to a company.
Druschel, directed to protecting the integrity and privacy of data with storage leases and thus in the same field of endeavor, further teaches wherein the captured image with the embedded audit information is stored as a binary large object to prevent tampering with the captured image prior to the captured image being sent to a company. (See at least Druschel: paragraph(s) [0085]. The limitation “to prevent tampering with the captured image prior to the captured image being sent to a company” is an intended use, which does not have a patentable weight.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hamilton, Asad, Walker, and .

Response to Arguments
Applicant's arguments filed 22 Mar 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The audit information from auditing of shelf space of an outlet of retailer is not equivalent to an "audit log" of a computer system, nor does it include a captured image as required by Applicant's claims” in page 11 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In addition, Hamilton teaches not only method and system for automatically measuring retail store display compliance, but also a need for a reliable and efficient way to audit retail store display compliance (See at least Hamilton: col. 1, lines 53-55). Hamilton would have a motivation to find a reliable way to secure the audit-related data or information, like encrypting those data, which can be provided by Asad. (See at least Asad: Col. 6, lines 13-21)

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/C.C.L./Examiner, Art Unit 3685                                        


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685